Gest, J.,
According to the common law, the husband of a married woman is liable for necessaries supplied to his wife, and for her *524medical attendance and other expenses incident to her illness, and her proper interment, and, if the payment of these charges is required to be made by her personal representatives, their amount may be recovered from the husband, or, to prevent circuity of action, they may be deducted from his distributive share of her estate: Waesch’s Estate, 166 Pa. 204; Detwiler v. Bowers, 9 Pa. Superior Ct. 473; Conn’s Estate, 65 Pa. Superior Ct. 511; Costigan’s Estate, 13 Phila. 264; Darmody’s Estate, 13 Phila. 207. The wife may indeed direct, as she did in this case, that her debts and funeral expenses be paid, but, as this direction is in relief of the husband, it is in effect a legacy to him, and it seems to us is, like any other legacy, subject to taxation. Mitchell’s Estate, 79 Pa. Superior Ct. 208, rules the case. Stress was laid, in the ingenious argument of the learned counsel for the exceptant, upon the Married Women’s Acts, which enable a married woman to bind her separate estate by her contracts, but, in our opinion, these acts do not affect the question, inasmuch as the liability of the husband remains unchanged. The Act of April 11, 1848, § 8, P. L. 536, 3 Purd. 2458, certainly has no application, and, while the later Act of June 3, 1887, P. L. 332, greatly enlarged the power of a married woman to make contracts for necessaries, and in connection with the trade or business in which she may engage, and rendered her liable to suit thereon, yet this court expressly ruled in Weber’s Estate, 20 Phila. 8 (1890), that the common law liability of the husband still remained, and adhered to the settled practice. The Act of 1887 was repealed and supplied by the similar Act of June 8, 1893, P. L. 344, which enlarged the powers of married women, but we find no subsequent case that impairs the common law rule, Moore v. Copley, 165 Pa. 294; Guinane’s Estate, 15 Dist. R. 948 (1906), and in Harres v. Wetherill, 21 Dist. R. 247 (1912), the Court of Common Pleas No. 2 held that the primary liability of the husband for necessaries continued, and that the liability of the wife was that of a surety only. This being so, the testamentary direction in the will of a married woman that her debts be paid by her estate is distinctly in relief of her husband, and, as was said in Mitchell’s Estate, 79 Pa. Superior Ct. 208, is in effect a legacy to him. The provisions in the taxing act, allowing debts and funeral expenses to be deducted, have, consequently, no application, because the act contemplates the case where the taxable estate is that of the person primarily liable, and not the estate of a person secondarily liable, who, like a surety, has the right of recourse against her principal.
Any seeming injustice or anomaly in the result must be attributed to the gradual changes in the marital relation effected by legislation, which give greater rights to the wife without changing the duties and liabilities of the husband. But our province is jus dioere, not jus dare, and any further change in the law that would reduce or obliterate the husband’s common law liability must be made by the legislature and not by us.
The exceptions are dismissed and the adjudication is confirmed absolutely.